Citation Nr: 0816780	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-02 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
scarring of the left arm, left hand and right foot.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of injury to the left (minor) middle and little 
fingers.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967, including a tour in the Republic of Vietnam; 
he was awarded the Purple Heart Medal (PHM) and the Combat 
Action Ribbon (CAR).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that, in part, denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  That rating decision also contained 
denials of the appellant's claims for increased evaluations 
for his left hand disability and his scarring disability.

A Travel Board hearing was held at the RO in June 2007, 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

Effective August 2002, VA revised the rating schedule for 
evaluating digits of the hand disabilities and skin 
disabilities.  38 C.F.R. §§ 4.71(a), 4.118 (2003).  Here, 
because the appellant submitted his claim for increased 
ratings for his claimed disabilities in August 2001, 
consideration must be given to both the old and the new 
rating criteria.


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during 
the Vietnam era.

2.  The appellant was awarded the Purple Heart Medal (PHM) 
and the Combat Action Ribbon (CAR); he is a veteran of 
combat.  

3.  The medical evidence reflects that the appellant has been 
diagnosed with post-traumatic stress disorder (PTSD).

4.  The appellant's PTSD is due to combat-related stressors 
of his active military service.

5.  There is no objective evidence of pain, tenderness or 
functional impairment due to the left arm, left hand or right 
foot scars; none of these scars measures 39 square 
centimeters (cm); measures 929 square cm; is unstable; is 
painful on examination; or limits function of the affected 
part.

6.  The appellant is right-handed.

7.  The impairment of the flexion of the left wrist and 
fingers is not commensurate with severe impairment.

8.  The appellant does not have ankylosis of more digits than 
the middle finger and little finger of the left hand.

9.  The appellant's left hand impairment is not equivalent to 
amputation of both the middle finger and the little finger.




CONCLUSIONS OF LAW

1.  The appellant has PTSD that is the result of disease or 
injury incurred during active military service, and the 
criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).

2.  The criteria for increased (compensable) evaluations for 
the left arm, left hand and right foot scars have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.31, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2001).

3.  An evaluation in excess of 20 percent for the residuals 
of injury to the left (minor) middle and little fingers is 
not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 
4.68, 4.69, 4.71, 4.71(a), 4.73, and Diagnostic Codes 5148, 
5216-5230, 5307 (2007); 38 C.F.R. § 4.71(a) Diagnostic Codes 
5216-5222 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this service connection 
claim.

As to the appellant's increased rating claims, as provided 
for by the Veterans' Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans' Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his increased rating claims by correspondence 
dated in August 2005 (after the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to an increased 
rating.  The letter informed the appellant of what evidence 
was required to substantiate the increased rating claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2007.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2004 and June 2007 VA letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Such notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The appellant was provided with such general 
notice in the July 2002 rating, December 2002 Statement of 
the Case (SOC), the October 2003 Supplemental Statement of 
the Case (SSOC) and the August 2005 RO letter which were 
subsequently redone in the May 2006 SSOC.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the June 2007 VA 
letter and in the December 2002 SOC, along with the October 
2003 SSOC.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. 37 (2008).  This information was conveyed to the 
appellant in the June 2007 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the increased rating claims 
after the initial decision by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could be expected to understand what was needed to establish 
an increased rating from the various notice letters sent to 
him by the RO and from the SOC and October 2003 SSOC.  In 
particular, the November 2001 letter informed the appellant 
of the need to submit evidence that his disabilities had 
increased in severity.  In the June 2007 letter; the 
appellant was told that he should submit medical evidence; 
that he could submit statements from individuals who could 
describe the manner in which the disability had become worse; 
that he should inform the RO about treatment at VA 
facilities; that he could submit his own statement about his 
condition; and that he should submit all pertinent evidence 
in his possession.  The appellant was informed of the 
Diagnostic Code requirements for an increased rating in the 
rating decision, the SOC and the October 2003 SSOC.  The June 
2007 VA letter informed the appellant that ratings from zero 
to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claims and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire increased ratings for his 
disabilities.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, National Guard, private and VA medical records 
have been associated with the claims file.  The appellant was 
afforded several VA examinations and a Travel Board hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

I.  Service connection

The appellant contends, in essence, that he incurred a 
psychiatric disability as a result of his active duty service 
in Vietnam, and that he is therefore entitled to service 
connection for this disorder currently diagnosed as PTSD.  He 
has reported symptoms of flashbacks, nightmares, anxiety, 
irritability, depression, hypervigilance, poor tolerance for 
frustration and suspiciousness.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The appellant's DD 214 reflects that he was awarded the PHM 
and the CAR.  These awards clearly reflect that the appellant 
is a veteran of combat and that the provisions of 38 U.S.C.A. 
§ 1154(b) apply.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
there are VA psychiatrists who have opined that the 
appellant's proper diagnosis is depressive disorder, not 
otherwise specified, (VA examinations, December 2001, 
September 2003, November 2005); and anxiety reaction (VA 
examination, May 1968).  On the other hand, a private 
psychiatrist diagnosed PTSD in August 2003, and VA mental 
health personnel have been treating the appellant for PTSD 
from 2001 to the present.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has PTSD that 
was incurred as a result of his combat experiences in 
Vietnam.  Consequently, reasonable doubt should be resolved 
in favor of the appellant and service connection for PTSD is 
granted.

II.  Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Scars

The appellant testified at his June 2007 Travel Board hearing 
that he wanted an increased evaluation for his service-
connected scars.  He maintains that he is entitled to a 
compensable valuation for each one of his service-connected 
scars (left arm, left hand, right foot).  

As previously noted, effective August 30, 2002, VA revised 
the rating schedule for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2003).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of an appeal, the Board considers both the 
former and current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the appellant was made aware of the changes in 
the October 2003 SSOC.  See Bernard v. Brown 4 Vet. App. 384 
(1993). 

Under the rating criteria in effect from August 30, 2002, 
scars, other than the head face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118 
Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

On VA examination in August 2001, physical examination 
revealed the presence of left bicep and right foot scars.  
The left biceps scar was located on the inner aspect and was 
seven centimeters (cm) long; it had a vertical curved shape.  
On the dorsal aspect of the right foot, there was a 
horizontal scar at the base of the metatarsals that was two 
cm long.  There was another one cm horizontal scar at the 
mid-dorsal lateral foot.  None of these scars was tender.  
The scars were non-adherent.  There were no ulcerations or 
skin breakdown.  There was no elevation or depression of the 
scars.  There was no underlying tissue loss.  

The appellant underwent another VA scar examination in August 
2003; the examiner reviewed the claims file.  The appellant 
did not report any symptoms associated with the left biceps 
scar, the left hand scar or right foot scars.  He made no 
complaint of pain or itching.  On physical examination, there 
was a faded, diagonal 13 cm by 0.5 cm non-adherent scar on 
the left bicep that was nontender to palpation.  The scar was 
superficial, not deep and not unstable.  

There was an 8.5 cm by 0.1 cm vertical scar on the lateral 
portion of the left third finger.  There was no adherence of 
the scar.  There was no pain on palpation.  There was no 
instability.  The scar was superficial and not deep.  There 
was no induration of inflexibility of the skin in the area of 
this scar.  The scar did not cause any limitation of motion 
of the third left finger.

The appellant had two scars on his right foot.  One was in 
the anterior talar area of the proximal foot; it was one cm 
by 0.2 cm.  The second scar was located at the base of the 
toes four and five; it was horizontal and measured three cm 
by 0.2 cm.  The scars were non-adherent and nontender.  There 
was no instability or pain to palpation.  There was no 
ulceration or skin fragility.  The scars were superficial, 
and not deep.  There was no disfigurement.

The appellant underwent another VA scar examination in 
September 2005; the examiner reviewed the claims file.  The 
appellant denied pain, swelling itching and discomfort in 
each of the left arm, left hand and right foot scars.  The 
appellant had a left arm scar that was 10 cm by 1.5 cm.  
There was a scar on the palmar aspect of the left hand; this 
scar measured four cm by 1.5 cm.  There was a scar on the 
radial side of the left middle finger; this scar measured 
eight cm by 0.1 cm.  There was also a scar in the area of the 
proximal interphalangeal (PIP) joint that measured one cm by 
0.1 cm.  The appellant also had a left little finger PIP scar 
that measured 2.5 cm by 0.1 cm.  On the right foot, the 
appellant had a six cm by 0.5 cm scar and a 2.5 cm by one cm 
scar on the dorsum of the foot.

The examiner stated that there was no pain in any of the 
scars.  There was no adherence to underlying tissue.  The 
scars were all smooth and well healed.  None of the scars 
were ulcerated or unstable.  All of the scars were level with 
the rest of the skin.  All of the scars were superficial; 
none was a deep scar.  No scar had induration of the skin.  
No scar had inflexibility of the skin.  There was no 
limitation of motion in the left arm, in the left hand or in 
the right foot that was due to any one of these scars.

As there is no limitation of function due to any one of the 
scars, a compensable rating under Diagnostic Code 7805 is not 
warranted.  Likewise, as no service-connected scar was 
objectively shown to be tender or painful, a rating under 
Diagnostic Code 7804 is not warranted.  

The Board finds that the appellant's left arm, left hand and 
right foot scar claims must be denied.  The evidence does not 
show that the appellant has any functional loss due to any 
scar.  Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to scarring or a finding that any one of 
these scars was large enough or disfiguring enough that it 
would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118 (2007).  

Additionally, the evidence does not show that any one of 
these scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Accordingly, 
a compensable rating is not warranted pursuant to Diagnostic 
Codes 7803 or 7804 (as in effect prior to August 30, 2002).  
With regard to the revised regulations, the evidence does not 
show that any one of these scar disabilities is deep, or 
covers an area or areas exceeding 144 square inches (929 sq. 
cm.), is superficial and unstable, or is painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7802, 7803, or 7804 
(as in effect August 30, 2002).

The appellant has argued that he should be assigned 
compensable ratings for these scar disabilities.  However, 
the appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition, as evaluated by the VA Schedule for Rating 
Disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992); see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations from any one of these service-connected scars.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to the scars at 
issue because they consider the overall industrial impairment 
due to them.  Therefore the Board finds that the appellant is 
not entitled to a compensable evaluation for any one of these 
scars.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for any one of the claimed scar 
disabilities that would warrant the assignment of any staged 
ratings.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against each one 
of the appellant's scar increased rating claims, the benefit-
of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Residuals of Injury to the Left Middle and Little Fingers

The appellant maintains that he is entitled to an evaluation 
in excess of the currently assigned 20 percent for his left 
hand disability.  He testified at his June 2007 Travel Board 
hearing that he had no strength in his left hand and that he 
had arthritis in the left hand.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  In this regard, muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(a).  In this case, the 
appellant's disability is manifested by limitation of motion 
of the middle and fifth fingers of the left hand.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for two or more minor joint 
groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  Review of the appellant's service medical 
records reveals an August 1967 consultation sheet in which it 
is noted that the appellant is right-handed.  Thus, the 
rating for the left hand is to be made on the basis of the 
left upper extremity being the minor extremity.  

The Board notes that, during the pendency of the appellant's 
claim and appeal, the rating criteria for ankylosis and 
limitation of motion of digits of the hand was amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 
48,784-87 (2002).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the appellant was made aware of the changes in 
the October 2003 SSOC.  See Bernard v. Brown 4 Vet. App. 384 
(1993). 

The appellant underwent a VA medication examination of his 
left hand in November 2001; he complained of numbness of the 
knuckles of the left hand and a decreased range of motion of 
the left hand, particularly in the third and fifth fingers.  
The appellant complained of pain and a decreased handgrip due 
to the deformity of the left third finger.  On physical 
examination, the examiner noted a swan neck deformity of the 
third left finger with ankylosis of the distal 
interphalangeal (DIP) joint at 45 degrees.  In the left fifth 
finger, there was DIP joint ankylosis at 30 degrees of 
flexion.  The appellant had decreased handgrip strength of 
3.5 to 4 out of 5.  He lacked three cm to touch the median 
transverse fold with the middle finger and two cm for the 
little finger.  The appellant was unable to squeeze 
effectively using his left hand.  He was able to push, pull, 
probe, twist, touch and use his hand for expression.  
Radiographic examination revealed persistent flexion of the 
left third finger at the DIP joint and fusion of the DIP 
joint of the fifth finger.  The examiner rendered diagnoses 
of laceration of the tendon profundus, long and little 
fingers of the left hand; swan neck deformity of the left 
middle finger; and fusion of the DIP joints of the left third 
and fifth fingers.

The appellant underwent another VA medical examination of the 
left hand in August 2003; the examiner reviewed the claims 
file.  The appellant complained of left hand pain and said 
that he had been in receipt of VA physical therapy and 
medications.  He also complained of decreased hand grip 
strength, plus resulting increased functional impairment.  
The appellant had a left third finger severe swan neck 
deformity with ankylosis of the DIP joint at 45 degrees.  He 
also had ankylosis of the left fifth finger DIP joint at 30 
degrees.  The appellant lacked 30 degrees of extension of the 
left DIP joint and 47 degrees at the PIP joint.  He had 
decreased handgrip strength (3.5/5).  He was lacking three cm 
to touch the tip of the third left finger to the transverse 
median fold and 2.5 cm for the fifth finger.  The appellant's 
hand grasp was nonfunctional due to pain and the inability to 
use his third finger.  He was unable to squeeze du to the 
swan neck deformity.  He was able to use the palm of his hand 
to push, pull, probe, write and twist, but had difficulty 
with touch.  The examiner rendered diagnoses of left third 
finger swan neck deformity after surgical tendon transfer for 
laceration of the tendon profundus longus of the third and 
fifth fingers of the left hand; ankylosis of the fifth DIP 
joint at 35 degrees; ankylosis of the third DIP joint at 47 
degrees; post-traumatic arthritis secondary to hand trauma; 
and tendonitis of the flexor tendons secondary to metallic 
sutures in the same area.  The examiner stated that the 
appellant had no functional use and no control of the third 
left finger due to the swan neck deformity.

The Board notes that the applicable regulations contain a 
number of provisions relating to the use and function of the 
fingers and hand.  The appellant is right-handed (as noted in 
the service medical records).  His service-connected left 
middle and little finger injury residuals disability has been 
rated by the RO under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Under this regulatory provision for 
the minor or nondominant hand, Diagnostic Code 5307 is for 
impairment of Muscle Group (MG) VII.  MG VII governs flexion 
of the wrist and fingers.  Moderately severe impairment of MG 
VII of the non-dominant arm is assigned a 20 percent 
disability rating.  Severe impairment of MG VII of the non-
dominant hand is assigned a 30 percent disability rating.  In 
this case, the appellant has the use of his wrist and his 
thumb, index finger and ring finger without limitation of 
motion due to service-connected disability.  He also has some 
motion in two out of three joints in the affected digits.  
Therefore, it cannot be said that the left hand impairment 
that affects the middle and little fingers only is severe and 
the criteria for the 30 percent evaluation have not been 
approximated.

The Board has also considered codes dealing with limitation 
of motion of the fingers.  Under the rating criteria in 
effect prior to August 26, 2002, when classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following rules will be 
observed: (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5154, where there is amputation of the 
middle finger with metacarpal resection, a 20 percent 
evaluation is warranted; this is the maximum rating under 
this code.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  For example, under Diagnostic Code 5219, a 20 
percent rating is available for unfavorable ankylosis of the 
middle and little fingers of the minor hand.  Under 
Diagnostic Code 5223, favorable ankylosis of the middle and 
little fingers warrants a 10 percent rating.  

In addition, under Diagnostic Code 5226, favorable or 
unfavorable ankylosis of the middle finger alone warrants a 
10 percent evaluation.  Under Diagnostic Code 5227, ankylosis 
of any other finger warrants a noncompensable evaluation.

Under the criteria which became effective August 26, 2002, 
limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip 
and the proximal transverse crease of the palm is less than 
one inch (2.5 cm) with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.  
A 10 percent evaluation is authorized if the gap between the 
fingertip and the proximal transverse crease of the palm is 
one inch (2.5 cm) or more with the finger flexed to the 
extent possible or if extension is limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

38 C.F.R. § 4.71(a), Diagnostic Code 5223 applies to 
favorable ankylosis of multiple digits.  Under that code, for 
the non-dominant hand, a 10 percent rating is warranted for 
favorable ankylosis of the long and ring fingers, the long 
and little fingers, or the ring and little fingers.  
38 C.F.R. § 4.71(a), Diagnostic Code 5223. 

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the long finger (dominant or 
nondominant); a noncomepensable evaluation is available for 
ankylosis of the little finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5226, 5227. 

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand. For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Joints in these positions 
are considered in a favorable position.  For such fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the DIP joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic 
Code 5216.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis or limitation of motion, 
the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels.  
38 C.F.R. § 4.71a, Note (2) preceding Diagnostic Code 5216.

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding 
Diagnostic Code 5216. 

In order for the appellant to achieve an evaluation in excess 
of 20 percent, whether under the old criteria or the new 
criteria, the appellant would have to demonstrate ankylosis 
of three or more digits (Diagnostic Codes 5216-5218 and 5220-
5222) or amputation of both the index and little fingers 
(Diagnostic Code 5148).  The medical evidence of record does 
not demonstrate any such findings in this case.

Based on the foregoing criteria and the evidence discussed 
above, the Board finds that the appellant's left hand 
disability picture does not more nearly approximate the 
criteria for a schedular evaluation in excess of the 
currently assigned 20 percent rating.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for any one of the left hand disabilities 
that would warrant the assignment of any staged ratings.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's left hand increased rating claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular ratings

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it was 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of these claimed 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for the claimed disabilities, but the 
required manifestations had not been shown in this case.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of these claimed disabilities; 
nor has he required any extensive treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
any one of the claimed disabilities that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of any extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).


ORDER

Service connection for PTSD is granted.

Entitlement to a compensable evaluation for the left arm, 
left hand, and right foot scars is denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of injury to the left (minor) middle and little 
fingers is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


